                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 Donald Pack,                            ) Civil Action No.: 9:17-2271-BHH
                                         )
                              Plaintiff, )
                                         )
                    v.                   )               ORDER
                                         )
 Nancy A. Berryhill,                     )
 Acting Commissioner of Social           )
 Security,                               )
                                         )
                          Defendant. )
  ______________________________ )

       This is an action brought pursuant to 42 U.S.C. §§ 405(g) seeking judicial review of

the Acting Commissioner of Social Security’s (“Commissioner”) final decision, which denied

Plaintiff Donald Pack’s (“Plaintiff”) claim for disability benefits. The record includes the

report and recommendation (“Report”) of United States Magistrate Judge Bristow

Marchant, which was made in accordance with 28 U.S.C. § 636 (b)(1)(B) and Local Civil

Rule 73.02(B)(2)(a) (D.S.C.).

       In his Report, the Magistrate Judge recommends that the Court reverse the

Commissioner’s final decision pursuant to sentence four of 42 U.S.C. § 405(g) and remand

the case to the Commissioner for reevaluation and further administrative action. The

Commissioner filed objections to the Report, and Plaintiff filed a response to those

objections. See 28 U.S.C. § 636(b)(1) (providing that a party may object, in writing, to a

Magistrate Judge’s Report within 14 days after being served a copy). For the reasons

stated below, the Court adopts the Magistrate Judge’s Report and overrules the

Commissioner’s objections.
                                       BACKGROUND

       Plaintiff filed applications for disability insurance benefits and supplemental security

income on December 31, 2013, and January 14, 2014, respectively, alleging a disability

onset date of July 15, 2010, due to schizoaffective disorder, panic/anxiety disorder,

fibromyalgia, chronic neck pain, and chronic pain in the right leg. Plaintiff’s applications

were denied initially and upon reconsideration. Plaintiff requested a hearing before an

administrative law judge (“ALJ”), which was held on June 3, 2016, and at chiwh a medical

expert, Richard Anderson, Ph.D., testified. A subsequent hearing was held on February

2, 2016, and on July 26, 2016, the ALJ issued a decision denying Plaintiff’s claims. Plaintiff

requested review, which was denied by the Appeals Council, making the ALJ’s decision the

Commissioner’s final decision for purposes of judicial review. Plaintiff filed this action

seeking judicial review on August 25, 2017.

                                STANDARDS OF REVIEW

 I.    The Magistrate Judge’s Report

       The Court conducts a de novo review to those portions of the Report to which a

specific objection is made, and this Court may accept, reject, or modify, in whole or in part,

the recommendations contained in the Report. 28 U.S.C. § 636(b)(1). Any written

objection must specifically identify the portion of the Report to which the objection is made

and the basis for the objection. Id.

II.    Judicial Review of a Final Decision

       The federal judiciary plays a limited role in the administrative scheme as established

by the Social Security Act. Section 205(g) of the Act provides that “[t]he findings of the



                                              2
Commissioner of Social Security, as to any fact, if supported by substantial evidence, shall

be conclusive . . . .” 42 U.S.C. § 405(g). “Consequently, judicial review . . . of a final

decision regarding disability benefits is limited to determining whether the findings are

supported by substantial evidence and whether the correct law was applied.” Walls v.

Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). “Substantial evidence” is defined as:

       evidence which a reasoning mind would accept as sufficient to support a
       particular conclusion. It consists of more than a mere scintilla of evidence
       but may be somewhat less than a preponderance. If there is evidence to
       justify a refusal to direct a verdict were the case before a jury, then there is
       “substantial evidence.”

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984) (quoting Laws v. Celebreeze, 368

F.2d 640, 642 (4th Cir. 1966)). In assessing whether substantial evidence exists, the

reviewing court should not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of” the agency. Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (alteration in original).

                                       DISCUSSION

I.     The Commissioner’s Final Decision

       The Commissioner is charged with determining the existence of a disability. The

Social Security Act, 42 U.S.C. §§ 301-1399, defines “disability” as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to result in death or which has lasted or can expected to last for a continuous

period of not less than 12 months . . . .” 42 U.S.C. § 423(d)(1)(A). This determination

involves the following five-step inquiry:



                                              3
       [The first step is] whether the claimant engaged in substantial gainful
       employment. 20 C.F.R. § 404.1520(b). If not, the analysis continues to
       determine whether, based upon the medical evidence, the claimant has a
       severe impairment. 20 C.F.R. § 404.1520(c) If the claimed impairment is
       sufficiently severe, the third step considers whether the claimant has an
       impairment that equals or exceeds in severity one or more of the impairments
       listed in Appendix I of the regulations. 20 C.F.R. § 404.1520(d); 20 C.F.R.
       Part 404, subpart P, App. I. If so, the claimant is disabled. If not, the next
       inquiry considers if the impairment prevents the claimant from returning to
       past work. 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545(a) If the answer
       is in the affirmative, the final consideration looks to whether the impairment
       precludes that claimant from performing other work.

Mastro, 270 F.3d at 177 (citing 20 C.F.R. § 416.920).

       If the claimant fails to establish any of the first four steps, review does not proceed

to the next step. Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993). The burden of

production and proof remains with the claimant through the fourth step. However, if the

claimant successfully reaches step five, then the burden shifts to the Commissioner to

provide evidence of a significant number of jobs in the national economy that the claimant

could perform, taking into account the claimant’s medical condition, functional limitations,

education, age, and work experience. Walls, 296 F.3d at 290.

       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since July 15, 2010, the alleged onset date. Next, the ALJ determined that Plaintiff

has the following severe impairments: schizophrenia, anxiety disorder with panic attacks

and agoraphobia, depression, fibromyalgia, mild carpal tunnel syndrome, mild degenerative

disc disease, and obesity. However, the ALJ found that Plaintiff does not have an

impairment or combination of impairments that meet or medically equal the severity of one

of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. With regard to

residual functional capacity (“RFC”), the ALJ found that Plaintiff could perform light work


                                              4
as defined in 20 C.F.R. §§ 404.1567(b) with the following limitations: Plaintiff can lift and/or

carry up to 20 pounds occasionally and up to 10 pounds frequently; Plaintiff can stand or

walk for up to 6 hours in an 8-hour workday and sit for 2 to 4 hours in an 8-hour workday,

all performed with normal allowable breaks; Plaintiff can use his upper extremities

frequently, bilaterally, but can use his lower extremities occasionally, bilaterally; Plaintiff

cannot climb ladders, ropes, or scaffolds; Plaintiff can occasionally climb ramps or stairs;

Plaintiff can frequently balance, occasionally stoop, never crouch, and occasionally kneel

or crawl; Plaintiff can frequently perform gross manipulations and fingering; Plaintiff must

avoid all exposure to extreme heat and cold; Plaintiff must avoid all exposure to hazards

such as the use of moving machinery and exposure to unprotected heights; Plaintiff is

limited to simple, routine tasks in an environment free of fast-paced production

requirements; Plaintiff is limited to simple work-related decisions and few changes, if any,

that are introduced gradually; Plaintiff is limited to minimal interaction with the public (0%

to 6% of the day); and Plaintiff can interact with coworkers occasionally.

The ALJ found that Plaintiff was not capable of performing past relevant work, but that,

considering Plaintiff’s age, education, work experience, and RFC, there are jobs that exist

in significant numbers in the national economy that Plaintiff can perform. Therefore, the

ALJ found that Plaintiff was not under a disability as defined in the Social Security Act.

II.    The Court’s Review

       In this action, Plaintiff contends that the ALJ improperly relied on the VE’s testimony

in light of the conflict between the VE’s testimony and the Dictionary of Occupational Titles

(“DOT”). As previously mentioned, the ALJ limited Plaintiff to performing “simple routine

tasks in an environment free of fast-paced production requirements” and positions that

                                               5
involve require “simple work related decisions and few changes, if any, that are introduced

gradually.” (Tr. at 29.) The ALJ noted that the VE pointed to the jobs of inspector/hand

packer, plastic hospital products assembler, and cleaner and polisher. The first two of

these jobs require a reasoning level of two, or the ability to “[a]pply commonsense

understanding to carry out details but uninvolved written or oral instructions” and “[d]eal

with problems involving a few concrete variables in or from standardized situations.” In this

action, Plaintiff argues that there is a discrepancy between the requirements for these

positions as set forth in the DOT and the VE’s testimony that Plaintiff could perform these

jobs with the RFC assigned to Plaintiff by the ALJ.

       Although the VE indicated that his testimony did not conflict with the DOT, the

Magistrate Judge agreed with Plaintiff that, pursuant to the Fourth Circuit’s decision in

Henderson v. Colvin, 643 F. App’x 273 (4th Cir. April 5, 2016), and other cases from this

District, there is an apparent conflict between jobs that require a reasoning level of two and

an RFC limitation to simple, routine tasks and simple, work-related decisions. The

Magistrate Judge also agreed with Plaintiff that the ALJ had the burden of identifying this

conflict between the VE’s testimony and the DOT and then eliciting an explanation for the

conflict, which the ALJ failed to do. Accordingly, the Magistrate Judge recommended that

the Court remand the action for the ALJ to obtain testimony from the VE in compliance with

Social Security Ruling 00-4p with regard to the apparent conflict between the reasoning

levels required for the jobs identified by the VE and the RFC limitations imposed by the

ALJ. In addition, the Magistrate Judge determined that remand is required for further

consideration of Plaintiff’s ability to perform the third job identified–cleaner and

polisher–because although the DOT defines the job as requiring a reasoning level of one,

                                              6
the DOT also defines the position as requiring constant handling and constant reaching,

while the RFC assigned to Plaintiff by the ALJ limited Plaintiff to use of his upper

extremities “frequently, bilaterally.”

       In her objections to the Report, Defendant contends that the Magistrate Judge

misapplied the Fourth Circuit’s decision in Henderson. According to Defendant, Henderson

involved an apparent conflict between jobs that require a reasoning level of two and an

RFC limitation to one-to-two step tasks, and not the less restrictive RFC limitation to simple,

routine work. In support, Defendant notes that the court in Henderson relied on Rounds

v. Comm’r of Soc. Sec., 807 F.3d 996, 1004 (9th Cir. 2015), a case where the Ninth Circuit

explained that the ALJ “did not merely restrict Rounds to ‘simple’ or ‘repetitive’ tasks,” but

instead “expressly limited her to “one to two step tasks.” In Rounds, the Ninth Circuit

ultimately determined that remand was in order because the ALJ did not recognize the

apparent conflict between Rounds’ RFC and the demands of level two reasoning. 807 F.3d

at 1004. The court in Rounds also cited other appellate authority holding that an “RFC

limitation to ‘simple’ or ‘repetitive’ tasks is consistent with Level Two reasoning.” See id.

At 1004, n. 6 (citing Moore v. Astrue, 623 F.3d 599, 604 (8th Cir. 2010); Abrew v. Astrue,

303 F. App’x 567, 569 (9th Cir. 2008); Lara v. Astrue, 305 F. App’x 324, 326 (9th Cir.

2008); Hackett v. Barnhart, 395 F.3d 1168, 1176 (10th Cir. 2005); and Money v. Barnhart,

91 F. App’x 210, 215 (3d Cir. 2004)). Accordingly, Defendant asserts that the Magistrate

Judge overreached when determining that an apparent conflict exists between jobs

requiring level two reasoning an RFC limitation to simple, routine tasks. In addition,

Defendant asserts that there is no conflict between Plaintiff’s RFC and the job of cleaner

and polisher because the DOT is silent on whether constant handling requires both hands

                                              7
to constantly handle or a total of constantly handling by alternating hands.

       In response to Defendant’s objections, Plaintiff correctly points out that although

there is a split in authority on the issue, the majority of courts in this District have applied

Henderson to hold that there is an apparent conflict between jobs that require level two and

three reasoning and RFC limitations like Plaintiff’s. As Judge Duffy recently explained in

Iliescu v. Berryhill:

       In Christopherson v. Colvin, this Court held that “simple, routine, and
       repetitive tasks” were in conflict with the level two and level three jobs cited
       by the VE and relied on by the ALJ. No. 6:15-cv-4725-JMC-KFM, 2016 WL
       7223283, at *8 (D.S.C. Nov. 18, 2016), adopted by 2016 WL 7212785
       (D.S.C. Dec. 13, 2016). The court remanded for resolution of the apparent
       conflict. Id. at *9. Similarly, in Piner v. Berryhill, this Court explained that an
       RFC limitation to “simple, routine tasks”—an RFC nearly identical to Plaintiff’s
       limitation of “simple, routine work”—is “more consistent with GED reasoning
       level one than two or three because the abilities to perform simple tasks and
       to make simple work-related decisions . . . are similar to the provision for
       applying commonsense understanding to carry out simple instructions at
       GED reasoning level one.” No. 1:17-cv-317-TMC-SVH, 2017 WL 4712084,
       at *14 (D.S.C. Sept. 28, 2017), adopted by 2017 WL 4682004 (D.S.C. Oct.
       18, 2017). Again, the court remanded so that the ALJ could address the
       apparent conflict.       Id. at *15; see also Pressley v. Berryhill, No.
       8:16-cv-2716-BHH-JDA, 2017 WL 4174780, at *10-11 (D.S.C. Aug. 24,
       2017), adopted by 2017 WL 4156460 (D.S.C. Sept. 19, 2017) (remanding to
       resolve apparent conflict between “simple, routine, and repetitive tasks” and
       VE testimony regarding level two and three jobs); Watts v. Berryhill, No.
       1:17-cv-127-RMG-SVH, 2017 WL 4325685, at *12 (D.S.C. Sept. 12, 2017),
       adopted by 2017 WL 4296722 (D.S.C. Sept. 26, 2017) (remanding to resolve
       conflict between “simple routine tasks in a low-stress environment” and level
       two and three jobs); Watson v. Colvin, No. 0:15-cv-4935-RBH-PJG, 2017 WL
       694645, at *5 (D.S.C. Feb. 22, 2017) (remanding to resolve conflict with
       “simple, routine, repetitive tasks, which must be performed in a low stress,
       predictable work environment” and level two and three jobs).

2018 WL 2173793, * (D.S.C. May 11, 2018). And while Defendant is correct that other

courts, including other district courts in the Fourth Circuit, have reached different




                                               8
conclusions on this issue,1 the Court finds that the Magistrate Judge’s recommendation is

consistent with this District’s application of Henderson, and that remand is therefore in

order so the ALJ can resolve the apparent conflict between Plaintiff’s RFC and the VE’s

explanation of jobs available to her.

       In addition, with respect to Plaintiff’s ability to perform the third job identified–cleaner

and polisher–the Court agrees with the Magistrate Judge that it is not clear from the ALJ’s

decision that by limiting Plaintiff to frequent handling, bilaterally, that what the ALJ meant

was that Plaintiff could use his upper extremities constantly. As the Magistrate Judge

noted, “The undersigned cannot ignore the ALJ’s specific inclusion of the language

‘bilaterally’ and assume that the ALJ actually meant that the Plaintiff could perform reaching

at a constant level by alternating use of his upper extremities.” (ECF No. 19 at 12.)

Accordingly, the Court also agrees with the Magistrate Judge’s finding that remand is

further required with regard to the third identified job based on Plaintiff’s RFC restrictions

on the use of his upper extremities.

                                        CONCLUSION

       The Court finds that the Magistrate Judge properly summarized the facts and

applied the correct principles of law.       Accordingly, it is hereby ORDERED that the

Magistrate Judge’s Report (ECF No. 19) is adopted and specifically incorporated herein;

the Commissioner’s objections (ECF No. 21) are overruled; and the Commissioner’s final

decision is reversed pursuant to sentence four of 42 U.S.C. § 405(g) and remanded to the



       1
          See, e.g., Roundtree v. Berryhill, 2017 WL 398368, at *3 (E.D.N.C. Jan. 30, 2017), and
Street v. Berryhill, No. 1:17-cv-204-FDW, 2018 WL 1935866, at *6 (W.D.N.C. April 24, 2018).


                                                9
Commissioner for further administrative action.

      IT IS SO ORDERED.

                                                  /s/Bruce H. Hendricks
                                                  The Honorable Bruce H. Hendricks
                                                  United States District Judge
October 16, 2018
Charleston, South Carolina




                                           10
